— Order unanimously reversed, without costs, motion granted, and complaint dismissed as against defendant Village of Mohawk. Memorandum: In this action wherein plaintiff alleges an assault perpetrated on him by a third person in plain view of a police officer of defendant village, Special . Term erred in failing to grant defendant’s motion to dismiss the complaint for failure to state a cause of action (CPLR 3211, subd [a], par 7). A municipality may not be held liable in damages for failure to furnish adequate police protection to specific individuals such as plaintiff (Riss v City of New York, 22 NY2d 579) unless plaintiff can show that the police owed a special duty to him or that they induced reliance, to his detriment (Malerba v Incorporated Vil. of Huntington Bay, 78 AD2d 899, affd 54 NY2d 863; Zibbon v Town of Cheektowaga, 51 AD2d 448, app dsmd 39 NY2d 1056). While the refusal of the police to render assistance can have serious effects, as it did herein on plaintiff, under the state of existing law the complaint does not state sufficient facts to spell out a cause of action against the Village of Mohawk. (Appeal from order of Supreme Court, Herkimer County, McLaughlin, J. — dismiss complaint.) Present — Dillon, P. J., Doerr, Denman, Boomer and Schnepp, JJ.